UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4180


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALEXANDER JESUS SANTIAGO,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00299-REP-1)


Submitted:   November 24, 2010            Decided:   December 29, 2010


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Caroline S. Platt,
Research   and   Writing   Attorney,  Richmond,  Virginia,  for
Appellant.    Angela Mastandrea-Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alexander Jesus Santiago was indicted on one count of

possession with intent to distribute one hundred grams or more

of heroin, in violation of 21 U.S.C. § 841 (2006).                                       Santiago

pleaded not guilty and proceeded to trial.                             Santiago was found

guilty,    and    the    district         court      sentenced       him      to    eighty-four

months’     imprisonment,            at     the      bottom       of      Santiago’s           U.S.

Sentencing Guidelines Manual (“USSG”) (2009) range.

            Santiago        appealed,          and    his    counsel       filed         a    brief

pursuant     to    Anders       v.        California,        386 U.S. 738   (1967),

concluding that there are no meritorious grounds for appeal, but

asking us to review, first, whether the district court erred

when it applied a two-level firearm enhancement, and second,

whether the district court failed to sufficiently explain the

sentence    imposed.         Santiago          submitted      a    pro     se      supplemental

brief    arguing     that      he    was       deprived      of     the    opportunity             to

confront and cross-examine the forensic chemist who identified

the     substances      recovered         as    heroin,       and      that        he    received

ineffective assistance of counsel.                    We affirm.

            Counsel first argues that the district court committed

plain    error    when    it    applied         a    two-level         weapon       enhancement

pursuant     to    USSG      § 2D1.1(b)(1)            because          there       was       not   a

sufficient       connection         between         the     weapon      and        the   heroin.

Counsel notes that Santiago did not have a firearm on his person

                                                2
or in his vehicle when he was arrested, but that the firearm was

recovered from Santiago’s residence, where no drugs were found.

            The     Guidelines        allow       for    a    two-level          increase         in

offense   level      in    a   drug      offense        where   “a     dangerous         weapon

(including     a    firearm)       was     possessed.”              USSG    § 2D1.1(b)(1).

Application        note    three      to     § 2D1.1         instructs           that        “[t]he

adjustment should be applied if the weapon was present, unless

it is clearly improbable that the weapon was connected with the

offense.”      USSG       § 2D1.1     cmt.    n.3.           This    court       reviews          the

factual     findings        underpinning           application         of         a     sentence

enhancement for clear error; “if the issue turns primarily on

the legal interpretation of the guidelines, . . . review is de

novo.”    United          States      v.      Carter,         601 F.3d 252,        254

(4th Cir. 2010).           In order to support the USSG § 2D1.1(b)(1)

firearm     enhancement,           “the      Government         must            prove        by     a

preponderance of the evidence that the weapon was possessed in

connection with drug activity that was part of the same course

of   conduct   or    common        scheme    as    the       offense       of    conviction.”

United States v. Manigan, 592 F.3d 621, 628-29 (4th Cir. 2010)

(internal quotation marks omitted).

            Here, although Santiago was not carrying the firearm

when he was arrested and no drugs were recovered from Santiago’s

residence, baggies, digital scales, and a substance frequently

cut with drugs were recovered from the same room as the firearm.

                                              3
The Government was not required to prove “precisely concurrent

acts,”    and     was    entitled     to       rely    on       circumstantial          evidence,

including the type of firearm involved, to carry its burden.

Id. at     629    (internal       quotation          marks       omitted).           Under    these

circumstances, the district court did not err when it found the

firearm sufficiently connected to the drug offense.

            Next,        counsel     argues          that        Santiago’s       sentence          is

procedurally unreasonable because the district court failed to

provide an individualized assessment of the facts and arguments

relevant    to     sentencing.            We    review          the   reasonableness           of   a

sentence under an abuse of discretion standard.                                Gall v. United

States,     552 U.S. 38,    51        (2007).            This        review     requires

consideration           of    both        the        procedural           and        substantive

reasonableness of a sentence.                   Id.; United States v. Lynn, 592
F.3d 572,      575     (4th Cir. 2010).              Here,          only     the     procedural

reasonableness of Santiago’s sentence has been questioned.

            A     district        court    commits             procedural      error     when       it

“fail[s]    to     adequately       explain          the       chosen    sentence.”           Lynn,
592 F.3d at 575 (quoting Gall, 552 U.S. at 51).                                 While district

judges must provide a particularized assessment as to why the

sentence      imposed        is   proper        in     each       case,       they     need     not

“robotically tick through [18 U.S.C.] § 3553(a)’s [(2006)] every

subsection.”            United    States        v.    Johnson,          445 F.3d 339,    345

(4th Cir.     2006).         Moreover,         “when       a    judge    decides       simply       to

                                                4
apply the Guidelines to a particular case, doing so will not

necessarily         require    lengthy      explanation.”              Rita    v.   United

States, 551 U.S. 338, 356 (2007); see Lynn, 592 F.3d at 576.

              The    district      court   supplied        an    adequate      explanation

for the within-Guidelines sentence imposed in this case.                                 The

district court stated that, given Santiago’s criminal history

and the nature of his conduct, a sentence at the high end of the

Guidelines would be warranted to “give him enough prison time to

show respect for the law and learn respect for the law, to

protect the public, to deter him from further conduct, as well

as to send a message to the community that this kind of conduct

won’t be tolerated.”           Nonetheless, the district court determined

that   even    the     minimum,     eighty-seven-month            sentence      under    the

Guidelines would fulfill the objectives of 18 U.S.C. § 3553(a).

Although the district court’s explanation was not elaborate or

lengthy, it “provide[d] a rationale tailored to the particular

case at hand” and was adequate to permit “‘meaningful appellate

review.’”           United     States      v.    Carter,         564 F.3d 325,     330

(4th Cir. 2009) (quoting Gall, 552 U.S. at 50).

              In his pro se supplemental brief, Santiago argues that

the introduction of the laboratory report identifying the heroin

violated      the     confrontation        clause     of        the    Sixth    Amendment.

However,      because        the   report       was   admitted          pursuant    to    a

stipulation, Santiago has waived this argument.

                                            5
            Santiago      also     claims     that     his     counsel     was

constitutionally ineffective by stipulating that the substance

recovered   was    heroin,   by   failing   to   object   to   a   compromised

juror, and by failing to file a motion to suppress.                  Claims of

ineffective assistance of counsel are generally not cognizable

on direct appeal, unless counsel’s “ineffectiveness conclusively

appears from the record.”         United States v. Baldovinos, 434 F.3d
233, 239 (4th Cir. 2006).          In order to allow for the adequate

development of the record, Santiago must bring his claim in a

28 U.S.C.A.    §   2255   (West    Supp.    2010)    motion.       See   United

States v. Baptiste, 596 F.3d 214, 216-17 n.1 (4th Cir. 2010).

            In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious

issues for appeal.        We therefore affirm Santiago’s conviction

and sentence.      We deny Santiago’s motion to substitute counsel.

This court requires that counsel inform Santiago, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Santiago requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Santiago.

            We dispense with oral argument because the facts and

legal   contentions    are   adequately     presented     in   the   materials

                                      6
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7